DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0193225 (“Chen-225”) in view of US 2004/0219717 (“Takahashi”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2015/0270247 (“Chen-247”).	3
B. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-225 in view of Takahashi, Kolan, Choi, and Chen-247, and further in view of US 2002/0074641 (“Towle”).	11
IV. Response to Arguments	24
Conclusion	25


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In the penultimate line of each of claims 1 and 8, replace “encapsuant” with “encapsulant” for correct spelling.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0193225 (“Chen-225”) in view of US 2004/0219717 (“Takahashi”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2015/0270247 (“Chen-247”).

15. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die, 
[1b] the integrated circuit die having a front side and a backside opposite the front side, 
[1c] the integrated circuit die having a plurality of contact features on the front side;
[2] an encapsulant extending along a sidewall of the integrated circuit die; 
[3] a first redistribution layer on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad and a bond pad; 
[4a] a first insulating layer on the backside of the integrated circuit die, 
[4b] the first redistribution layer being interposed between the backside of the integrated circuit die and the first insulating layer;
[5a] TSMP20171283USo2Page 4 of 10a second redistribution layer on the backside of the integrated circuit die, 
[5b] the first insulating layer being interposed between the first redistribution layer and the second redistribution layer, 
[5c] a portion of the contact pad extending though the first insulating layer and being in physical contact with the second redistribution layer; 
[6a] a solder joint interposed between the backside of the integrated circuit die and the bond pad,
[6b] wherein a width of the integrated circuit die and a width of the solder joint are greater than a width of the bond pad; 
[7] a third redistribution layer on the front side of the integrated circuit die; 
[8a] a second insulating layer interposed between the encapsulant and the third redistribution layer, 
[8b] a portion of the third redistribution layer extending through the second insulating layer; and 
[9a] a conductive via within the encapsulant, the conductive via extending from the first redistribution layer to the third redistribution layer, 
[9b] the conductive via being in physical contact with the second insulating layer.  

With regard to claim 15, Chen-225 discloses, generally in Fig. 5,
15. A semiconductor structure comprising: 
[1a] an integrated circuit die 201, 202 [¶ 18], 
[1b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[1c] the integrated circuit die 201, 202 having a plurality of contact features 204, 206 on the front side [¶ 18];
[2] an encapsulant 104 [¶ 19, 25] extending along a sidewall of the integrated circuit die 201, 202; 
[3] a first redistribution layer 102a(10), 102b(20) [¶ 24] on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[4a] a first insulating layer 101 [¶ 32] on the backside of the integrated circuit die 201, 202, 
[4b] the first redistribution layer 102a(10), 102b(20) being interposed between the backside of the integrated circuit die 201, 202 and the first insulating layer 101;
[5a]-[5c] … [not taught] … 
[6a] a solder joint 103a, 103b [¶ 28] interposed between the backside of the integrated circuit die 201, 202 and the bond pad 10,
[6b] … [not taught] …  
[7] a third redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] on the front side of the integrated circuit die 201, 202; 
[8a]-[8b] … [not taught] … 
[9a] a conductive via [portions of redistribution layer 106 within opening 104a] within the encapsulant 104, the conductive via extending from the first redistribution layer 102a(10), 102b(20) to the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104],
[9b] … [not taught].  
This is all of the features of claim 15 disclosed in Chen-225.
features [5a]-[5c] of claim 15, while Chen-225 discloses the insulating layer 101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen-225 does not disclose a second redistribution layer or that a portion of the contact pad 102b(20) extends into the insulating layer 101 to contact a second redistribution layer, as required by features [5a]-[5c].
Takahashi teaches a package similar to Chen-225 including the following features of claim 15, generally in Fig. 2:
15. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die 111 [¶ 45], 
[1b] the integrated circuit die 111 having a front side [top in Fig. 2] and a backside [bottom in Fig. 2] opposite the front side, 
[1c] the integrated circuit die 111 having a plurality of contact features 112 on the front side [top side]  [¶ 28];
[2] an encapsulant 130 [¶ 41] extending along a sidewall of the integrated circuit die 111; 
[3] a first redistribution layer 105, 205 [¶¶ 26, 31, 45] on the backside of the integrated circuit die 111, the first redistribution layer 105, 205 comprising a contact pad 105 and a bond pad 205; 
[4a] a first insulating layer 104 [¶ 26] on the backside [bottom in Fig. 2] of the integrated circuit die 111, 
[4b] the first redistribution layer 105, 205 being interposed between the backside of the integrated circuit die 111 and the first insulating layer 104;
[5a] TSMP20171283USo2Page 4 of 10a second redistribution layer [102 as well as the connections to the “inner circuit of the semiconductor die 101; ¶ 26] on the backside [bottom in Fig. 2] of the integrated circuit die 111, 
[5b] the first insulating layer 104 being interposed between the first redistribution layer 105, 205 and the second redistribution layer 102, 
[5c] a portion of the contact pad 105 extending though the first insulating layer 104 and being in physical contact with the second redistribution layer [102 as well as the connections to the “inner circuit of the semiconductor die 101; ¶ 26]; 

[7] a third redistribution layer 115 on the front side [top side in Fig. 2] of the integrated circuit die 111; 
[8a]-[8b] … [not taught] … 
[9a] a conductive via 106 within the encapsulant 130, the conductive via 106 extending from the first redistribution layer 105, 205 … 
Thus, Takahashi teaches each of features [5a]-[5c], inter alia, of claim 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen-225 (Chen-225: ¶ 17) and the associated second redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen-225 extend through the insulation layer 101 to said second redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.  
This is all of features [5a]-[5c] of claim 15.

With regard to feature [6b] of claim 15,
[6b] wherein a width of the integrated circuit die and a width of the solder joint are greater than a width of the bond pad;
Chen-225 does not teach feature [6b] of claim 15.
Kolan, like Chen-225, teaches a semiconductor device package including an integrated circuit die 210 embedded in an encapsulant 215, wherein the backside of the integrated circuit die 210 is mounted to a bond pad 202 with an adhesive 218, which can be an electrically conductive adhesive (Kolan: Fig. 3; ¶¶ 31-32) of which the solder material 103a, 103b of Chen-225 would be a member.  Kolan further teaches that the widths of either the die 210, alone, or 210 and the adhesive 218 can be greater than the width of the bond pad 202 (Choi: Figs. 2A and 3).   
Choi, like each of Chen-225 and Kolan, each a semiconductor device package including an integrated circuit die 830 embedded in an encapsulant 860a, 860b, wherein the backside of the integrated circuit die 830 is mounted to a bond pad 810a with an adhesive 218 (Choi: Figs. 13A-13A-13H; ¶¶ 140-148, especially ¶ 143).  Also like Chen-225, Choi teaches that the adhesive 820 is specifically solder (id.).  Choi further teaches that the width of the solder 820 (and the solder joint 820) is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen-225 to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen-225 because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 
Moreover, there is no discussion in the Instant Specification about the widths of either of the integrated circuit die 901 and the solder joint 1601 relative to that of the bond pad 1501b.  The only statement in the Instant Specification directed to the width of the solder joint 1601 or the integrated circuit die 901 is that they are substantially the same: “a width of the solder joints 1601 is substantially same as a width of the integrated circuit dies 901” (Instant Specification: ¶ 42).  The width of the bond pad 1501b is not mentioned.  As such, it appears that Applicant has pulled this feature from the drawings.  However, paragraph [0005] of the Instant Specification (p. 2) states that, in the drawings, “various features are not drawn to scale”; therefore, the drawings do not necessarily provide evidence of the relative widths of the solder joint 1601 and the bond pad 1501b or their relevance to the Instant Invention.  Consequently, the width of either of the integrated circuit die 901 and the solder joint 1601 relative to the width of the bond pad 1501b cannot be viewed as a critical feature, which is further evidenced by the prior art of each of Kolan and Choi.

With regard to features [8a]-[8b] and [9b] of claim 15,
[8a] a second insulating layer interposed between the encapsulant and the third redistribution layer, 
[8b] a portion of the third redistribution layer extending through the second insulating layer; and 
…
[9b] the conductive via being in physical contact with the second insulating layer.  
Chen-225 does not teach a “second layer” between the encapsulant 104 and the third RDL (portion of 106 on the encapsulant) and therefore does not teach features [8a]-[8b] and [9b]. 
Chen-247, like Chen-225, teaches an integrated circuit package including a first RDL, i.e. “back-side RDL 518”, having bond pads 506 to which the back side of the integrated circuit dies 510 are bonded, as well as conductive vias, i.e. “TIVs 508”, extending through an encapsulant 514 (Chen-247: Figs. 5A-5C; ¶¶ 79-81).  Also, like Chen-225, the package of Chen-247 includes a third RDL 208(804) on the front side of the integrated circuit dies 510 connected 508 in the encapsulant 514 (Chen-247: ¶¶ 83-84).  Note that Chen-247 states that the elements of the RDL 804 in Fig. 6A are the same as 204 in Figs. 2A-2E (Chen-247: ¶ 83); therefore, the claimed “third RDL” is made of the first of the “metal lines 208” (shown but not labeled in third RDL 804 in Fig. 6A) on the first of the “passivation layers 206” (also shown but not labeled in third RDL 804 in Fig. 6A) said first of the passivation layers 206 formed directly on each of the encapsulant 514 (514 labeled in Fig. 5C), the conductive via 508, and the contact pads 512 on the front surface of the semiconductor dies 510 (512 labeled in Fig. 5C).  Thus Chen-247 teaches features [8a]-[8b] and [9b] of claim 15, as follows:
[8a] a second insulating layer [first of passivation layers 206 directly on encapsulant 514, via 508, and contact pads 512 supra] interposed between the encapsulant 514 and the third redistribution layer [first of the “metal lines 208” (shown but not labeled in third RDL 804 in Fig. 6A)], 
[8b] a portion of the third redistribution layer 208 extending through the second insulating layer 206; and 
…
[9b] the conductive via 508 being in physical contact with the second insulating layer 206.  
Inasmuch as Chen-225 shows that the contact pads 204 on the front surface of the integrated circuit dies 201, 202 are flush with the surface of said dies, just as in Chen-247, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the encapsulant 104 in Chen-225 coplanar with the top surfaces of the dies 201, 202 and to include a front-side RDL as used in Chen-247 including the claimed “second insulating layer” 206 between the encapsulant 104 and the third RDL (i.e. the portion of 106 on the surface of the encapsulant 104), said third RDL 106 extending through the second insulating layer 206 to contact the conductive via (i.e. the portion of 106 within the encapsulant 104).  The motivation, before the effective filing date of the claimed invention, would be to 
 So modified, all of the elements of features [8a]-[8b] and [9b] are taught. 
This is all of the features of claim 15.

With regard to claims 16-20, Chen-225 further discloses,
16. (Currently Amended) The semiconductor structure of claim 15, wherein the conductive via [portions of redistribution layer 106 within opening 104a] electrically connects the contact pad 102b(20) of the first redistribution layer 102a(10), 102b(20) to the third redistribution layer [portions of redistribution layer 106 on the upper surface of 104]  [as shown in Fig. 5].  
17. (Original) The semiconductor structure of claim 15, wherein the contact pad 102b(20) and the bond pad 102a(10) are electrically isolated from one another [by the encapsulant 104, as shown in Fig. 5].  
18. (Original) The semiconductor structure of claim 15, wherein a portion of the encapsulant 104 extends along a sidewall of the contact pad 102b(20) and a sidewall of the bond pad 102a(10) [as shown in Fig. 5].  
19. (Currently Amended) The semiconductor structure of claim 15, wherein the plurality of contact features 204, 206 are electrically coupled to the third redistribution layer [portions of redistribution layer 106 on the upper surface of 104]  [as shown in Fig. 5].  
20. (Previously Presented) The semiconductor structure of claim 15, wherein the width of the solder joint 103a, 103b is substantially same as the width of the integrated circuit die 201, 202 [as shown in Fig. 5 of Chen-225 and in each of Figs. 13A-13H of Choi].

B. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-225 in view of Takahashi, Kolan, Choi, and Chen-247, and further in view of US 2002/0074641 (“Towle”).
Claim 1 reads,
1. (Currently Amended) A semiconductor structure comprising: 

[1b] the integrated circuit die having a front side and a backside opposite the front side, 
[1c] the integrated circuit die having a plurality of contact features on the front side, 
[1d] the integrated circuit die having a seed layer on the backside; 
[2] an encapsulant surrounding the integrated circuit die; 
[3] a first redistribution layer on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad and a bond pad; 
[4a] a first insulating layer on the backside of the integrated circuit die, 
[4b] the bond pad being interposed between the backside of the integrated circuit die and the first insulating layer, 
[4c] a portion of the contact pad extending into the first insulating layer; 
[5a] a solder joint interposed between the seed layer and the bond pad,
[5b] wherein a width of the solder joint is greater than a width of the bond pad; and 
[6] a conductive via extending through the encapsulant, the conductive via being in physical contact with the contact pad; and
[7] a second insulating layer being in physical contact with the encapsuant, the conductive via, and the plurality of contact features.  

With regard to claim 1, Chen-225 discloses, generally in Fig. 5,
1. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die 201, 202 [¶ 18], 
[1b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[1c] the integrated circuit die 201, 202 having a plurality of contact features 204, 206 on the front side [¶ 18], 
[1d] … [not taught] … 
104 [¶ 19, 25] surrounding the integrated circuit die 201, 202; 
[3] a first redistribution layer 102a(10), 102b(20) on the backside of the integrated circuit die 201, 202, the first redistribution layer 102a(10), 102b(20) comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[4a] a first insulating layer 101 on the backside of the integrated circuit die 111, 
[4b] the bond pad 102(a)10 being interposed between the backside of the integrated circuit die 111 and the first insulating layer 101,
[4c] … [not taught] … 
[5a] a solder joint 103a, 103b [¶ 28] interposed between [the backside of the integrated circuit die 201, 202]… and the bond pad 10, 
[5b] … [not taught] … ; and 
[6] a conductive via [portions of redistribution layer 106 within opening 104a] extending through the encapsulant 104, the conductive via being in physical contact with the contact pad 20 [as shown in Fig. 5]; and
[7] a second insulating layer 108 being in physical contact with the encapsuant 104, the conductive via [portion of 106 within encapsulant 104], …  
This is all of the features of claim 1 taught in Chen-225.

With regard to features [1d] and [5a] of claim 1,
[1d] the integrated circuit die having a seed layer on the backside;
[5a] a solder joint interposed between the seed layer and the bond pad; and
Chen-225 teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer on the backside surface of the integrated circuit die as required by feature [1d] or the associated feature [4a].
Towle, like Chen-225, teaches a method of using a solder joint 352 to attach a semiconductor die 314 to the bonding surface 312 of a carrier 302 (Towle: Figs. 25-29; ¶¶ 40-44).  Towle teaches that a solder joint, i.e. “thermal contact solder layer 352”, is made by (1) 334, such as a seed layer as known in the art, to the back surface of the wafer corresponding to the microelectronic die back surface 318.” (Towle: ¶ 41).  Then solder paste is printed on the backside surface of the integrated circuit die 314 to form the solder bumps 332 that become the solder joint 352 (id.; Towle Figs. 27-29).  Bear in mind that solder paste bumps may be applied only to the die or only to the bonding surface 312 of the carrier 302:  
Alternately, to save cost and simplify the process, either the first plurality of solder bumps 332 or the second plurality of solder bumps 338 may be eliminated, so that just the wetting layer [i.e. seed layer] and the patterned solder layer would be present on the corresponding surface.
(Towle: ¶ 42)  
The solder bumps 332 on the backside surface of the integrated circuit die 314 are then placed in contact with the bonding surface 312 of the carrier 302 --whether the bonding surface is taken to include the solder bumps 338 on the carrier or without the associated solder bumps 338 (id.) thereon (Towle: Fig. 28)-- and a reflow process is used to form the solder joint 352 between the seed layer and the bonding surface 312 of the carrier 302 (Towle: ¶ 44; Fig. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a seed layer across the entire backside surface of Chen-225’s integrated circuit die 201, 202 before applying the solder paste according to Towle, because Towle teaches that it is known in the art to first form the seed layer 334 across the entire backside in order to function as a wetting layer for the application and reflow of the solder paste and the solder joint, 103a and 103b, as shown in Chen-225 having the seed layer 334 of Towle are substantially equal to the width of Chen-225’s integrated circuit dies, 201 and 202, respectively (Towle: ¶ 41, supra).
103a, 103b interposed between the seed layer (334 of Towle) and the bond pad 10 --as required by feature [5a].

With regard to feature [5b] of claim 1,
[5b] wherein a width of the solder joint is greater than a width of the bond pad;
As explained above under claim 15, Chen-225 does not teach feature [5b] of claim 1.  However, the teachings of Kolan and Choi are applied as above. 
Thus, also as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen-225 to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen-225 because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 

With regard to features [4c] of claim 1, 
[4c] a portion of the contact pad extending into the first insulating layer; 
As above, while Chen-225 discloses the insulating layer 101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen-225 does not disclose that a portion of the contact pad 102b(20) extends into the insulating layer 101 [4c].  

Thus, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen-225 (Chen-225: ¶ 17) and the associated additional redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen-225 extend through the insulation layer 101 to said additional redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.  

With regard to feature [7] of claim 1, 
[7] a second insulating layer being in physical contact with the encapsuant, the conductive via, and the plurality of contact features.  
As explained above, Chen-225 teaches a second insulating layer 108 contacting each of the encapsulant 104 and the conductive via (i.e. the portion of 106 within the encapsulant 104) but does not contact the “contact features” 204.  
As explained above in rejecting claim 15, Chen-247 teaches a front-side RDL 208(804) connected to the contact pads 512 on the front side of the integrated circuit dies 510 as well as to the conductive via 508 in the encapsulant 514 (Chen-247: ¶¶ 83-84).  Note that Chen-247 states that the elements of the RDL 804 in Fig. 6A are the same as 204 in Figs. 2A-2E (Chen-247: ¶ 83); therefore, the front-side RDL 804 includes at least the first of the “metal lines 208” (shown but not labeled in third RDL 804 in Fig. 6A) on the first of the “passivation layers 206” (also shown but not labeled in third RDL 804 in Fig. 6A) said first of the passivation layers 206 formed directly on each of the encapsulant 514 (514 labeled in Fig. 5C), the conductive via 508, 512 on the front surface of the semiconductor dies 510 (512 labeled in Fig. 5C).  
As above, inasmuch as Chen-225 shows that the contact pads 204 on the front surface of the integrated circuit dies 201, 202 are flush with the surface of said dies, just as in Chen-247, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the encapsulant 104 in Chen-225 coplanar with the top surfaces of the dies 201, 202 and to include a front-side RDL as used in Chen-247 as the RDL in Chen-225 (i.e. the portion of 106 on the encapsulant 104), the modified RDL including the claimed “second insulating layer” 206 of Chen-247 directly on each of the encapsulant 104, the contact pads 204, and the conductive via 106 of Chen-225, as well as the first of the metal lines 208 of Chen-247 to make the RDL in Chen-225 extending through the second insulating layer 206 to electrically contact each of the contact pads 204 and conductive via 106 of Chen-225.  The motivation, before the effective filing date of the claimed invention, would be to substitute one configuration of an RDL for another configuration having the same, and expected, result of forming an RDL electrically connecting each of the front-side contact pads of integrated circuit dies and the conductive via. 
So modified all of the elements of feature [7] are taught, as shown in Chen-225 and Chen-247. 
This is all of the features of claim 1.

With regard to claims 2 and 3, Chen-225 further discloses,
2. (Original) The semiconductor structure of claim 1, further comprising 
a second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] in electrical contact with the plurality of contact features 204, 206 of the integrated circuit die 201, 202, 
106 within opening 104a] electrically couples the first redistribution layer 102a(10), 102b(20) to the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104].  
3. (Original) The semiconductor structure of claim 1, wherein the contact pad 20 and the bond pad 10 are electrically isolated from one another [by the encapsulant 104, as shown in Fig. 5].  

With regard to claim 4, Chen-225 modified according to Takahashi, Kolan, Choi, and Towle, as explained above, further teaches,
4. (Original) The semiconductor structure of claim 1, wherein the encapsulant 104 extends along a sidewall of the seed layer [on the backside of each of Chen-225’s integrated circuit dies 201, 202, as taught in Towle] and a sidewall of the solder joint 103a, 103b [as shown in Fig. 5 of Chen-225 and each of Figs. 13A-13H of Choi].  
In this regard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the seed layer 334 of Towle across the entire back surface of each of the integrated circuit dies 201, 202 in Chen-225, separately, in order to form a wetting layer for the solder joint 103a, 103b which extends across the entire backside of the integrated circuit die 201, 202, as shown in Fig. 5 of Chen-225.  So done, the sidewall of the seed layer would be coincident with the sidewalls of each of the integrated circuit dies 201, 202 and the solder joint 103a, 103b.

With regard to claims 5-7, Chen-225 further discloses,
5. (Original) The semiconductor structure of claim 1, wherein a surface of the bond pad 10 is substantially level with a first surface of the encapsulant 104 [as shown in Fig. 5].  
6. (Original) The semiconductor structure of claim 5, wherein a surface of the conductive via [portions of redistribution layer 106 within opening 104a] is substantially level with a second surface of the encapsulant 104 [because the conducive via is only the portion of 106 within the encapsulant 104], the second 104 being opposite to the first surface of the encapsulant 104.  
7. (Original) The semiconductor structure of claim 1, wherein a width of the bond pad 10 is greater than a width of the contact pad 20 [as shown in Fig. 5].  

Claim 8 reads,
8. (Currently Amended) A semiconductor structure comprising: 
[1] an encapsulant, the encapsulant having a first side and a second side opposite the first side; 
[2] a first redistribution layer on the first side of the encapsulant, the first redistribution layer comprising a contact pad and a bond pad; 
[3a] a first insulating layer in physical contact with the first side of the encapsulant, 
[3b] a portion of the contact pad being embedded in the first insulating layer;
[4a] an integrated circuit die embedded in the encapsulant, 
[4b] the integrated circuit die having a front side and a backside opposite the front side, 
[4c] the integrated circuit die having a seed layer covering the backside of the integrated circuit die; 
[5a] a solder joint bonding the seed layer to the bond pad,
[5b] wherein a width of the integrated circuit die is greater than a width of the bond pad; 
[6] a conductive via within the encapsulant, the conductive via extending from the contact pad to the second side of the encapsulant; and
[7a] a second insulating layer on the second side of the encapsulant, 
[7b] the second insulating TSMP20171283USo2Page 3 of 11layer being in physical contact with the encapsuant, the conductive via, and the integrated circuit die.

With regard to claim 8, Chen-225 discloses,
8. (Currently Amended) A semiconductor structure comprising: 
104, the encapsulant 104 having a first side and a second side opposite the first side [¶ 19]; 
[2] a first redistribution layer 102a(10), 102b(20) on the first side of the encapsulant, the first redistribution layer comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[3a] a first insulating layer 101 in physical contact with the first side of the encapsulant 104, 
[3b] … [not taught] … 
[4a] an integrated circuit die 201, 202 [¶ 18] embedded in the encapsulant 104, 
[4b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[4c] … [not taught] …  
[5a] a solder joint 103a, 103b [¶ 28] bonding the [integrated circuit die 201, 202] … to the bond pad 10,
[5b] … [not taught] … ; and 
[6] a conductive via [portions of redistribution layer 106 within opening 104a] within the encapsulant 104, the conductive via extending from the contact pad 20 to the second side of the encapsulant 104; and
[7a] a second insulating layer 108 on the second side of the encapsulant 104, 
[7b] the second insulating TSMP20171283USo2Page 3 of 11layer 108 being in physical contact with the encapsulant 104, the conductive via [portion of 106 within encapsulant 104], and ….
This is all of the features of claim 8 disclosed in Chen-225.
With regard to feature [3b] of claim 8, 
[3b] a portion of the contact pad being embedded in the insulating layer; 
As above, while Chen-225 discloses the insulating layer 101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen-225 does not disclose that a portion of the contact pad 102b(20) is embedded in the insulating layer 101 [4c].  

Thus, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen-225 (Chen-225: ¶ 17) and the associated additional redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen-225 extend through the insulation layer 101 to said additional redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.

With regard to features [4c] and [5a] of claim 8,
[4c] the integrated circuit die having a seed layer covering the backside of the integrated circuit die; 
[5a] a solder joint bonding the seed layer to the bond pad; and 
As discussed above under claim 1, Chen-225 teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer on the backside surface of the integrated circuit die as required by feature [4c] or the associated feature [5a] of claim 1.
Towle is applied as above under claim 1.  So modified, the seed layer of Towle covers the entire back surface of Chen-225’s integrated circuit die 201, 202 prior to the application of the solder join 103a, 103b which bonds the seed layer to the bond pad 10.
With regard to feature [5b] of claim 8,
[5b] wherein a width of the integrated circuit die is greater than a width of the bond pad;

Thus, also as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen-225 to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen-225 because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 

With regard to feature [7b] of claim 8,
[7b] the second insulating TSMP20171283USo2Page 3 of 11layer being in physical contact with the encapsuant, the conductive via, and the integrated circuit die.
As explained above, Chen-225 teaches a second insulating layer 108 contacting each of the encapsulant 104 and the conductive via (i.e. the portion of 106 within the encapsulant 104) but does not contact the “contact features” 204.  
As explained above in rejecting claim 15, Chen-247 teaches a front-side RDL 208(804) connected to the contact pads 512 on the front side of the integrated circuit dies 510 as well as to the conductive via 508 in the encapsulant 514 (Chen-247: ¶¶ 83-84).  Note that Chen-247 states that the elements of the RDL 804 in Fig. 6A are the same as 204 in Figs. 2A-2E (Chen-247: ¶ 83); therefore, the front-side RDL 804 includes at least the first of the “metal lines 208” (shown 804 in Fig. 6A) on the first of the “passivation layers 206” (also shown but not labeled in third RDL 804 in Fig. 6A) said first of the passivation layers 206 formed directly on each of the encapsulant 514 (514 labeled in Fig. 5C), the conductive via 508, and the contact pads 512 on the front surface of the semiconductor dies 510 (512 labeled in Fig. 5C), as well as the surface of the dies 510.  
As above, inasmuch as Chen-225 shows that the contact pads 204 on the front surface of the integrated circuit dies 201, 202 are flush with the surface of said dies, just as in Chen-247, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the encapsulant 104 in Chen-225 coplanar with the top surfaces of the dies 201, 202 and to include a front-side RDL as used in Chen-247 as the RDL in Chen-225 (i.e. the portion of 106 on the encapsulant 104), the modified RDL including the claimed “second insulating layer” 206 of Chen-247 directly on each of the encapsulant 104, the contact pads 204, the dies 201, 202, and the conductive via 106 of Chen-225, as well as the first of the metal lines 208 of Chen-247 to make the RDL in Chen-225 extending through the second insulating layer 206 to electrically contact each of the contact pads 204 and conductive via 106 of Chen-225.  The motivation, before the effective filing date of the claimed invention, would be to substitute one configuration of an RDL for another configuration having the same, and expected, result of forming an RDL electrically connecting each of the front-side contact pads of integrated circuit dies and the conductive via. 
So modified all of the elements of feature [7b] are taught, as shown in Chen-225 and Chen-247. 
This is all of the features of claim 8.


9. (Original) The semiconductor structure of claim 8, wherein the encapsulant 104 electrically isolates the contact pad 10 from the bond pad 20 [as shown in Fig. 5].  
10. (Original) The semiconductor structure of claim 8, further comprising 
a second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] on the second side of the encapsulant, 
the second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] being electrically coupled to the integrated circuit die 201, 202 and the conductive via [portions of redistribution layer 106 within opening 104a].  
11. (Original) The semiconductor structure of claim 10, wherein the contact pad 20 is electrically coupled to the integrated circuit die 201, 202 through the conductive via [portions of redistribution layer 106 within opening 104a] and the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104].  
12. (Original) The semiconductor structure of claim 8, wherein the contact pad 20 and the bond pad 10 comprise a same conductive material [¶ 24, last sentence].  
13. (Original) The semiconductor structure of claim 8, wherein a width of the contact pad 20 is greater than a width of the conductive via [portions of redistribution layer 106 within opening 104a]  [as shown in Fig. 5].  
With regard to claim 14, Chen-225 modified according to Kolan, Choi, and Towle, as explained above, further teaches,
14. (Original) The semiconductor structure of claim 8, wherein the encapsulant 104 is in physical contact with a sidewall of the seed layer [as explained above under claim 4], a sidewall of the solder joint 103a, 103b, a sidewall of the contact pad 20 and a sidewall of the bond pad 10 [as shown in Fig. 5 of Chen-225].  

IV. Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this regard, Chen-247 has been applied for teaching the new features in each of independent claims 1, 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814